DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Carmi (US2003/0174242) in view of Chen (US2015/0002391). 

Regarding claim 1, Carmi discloses a system for taking a photograph comprising:
a camera (Fig. 1 and 3: camera 10); 
a remote communicably coupled to the camera (Fig. 1 and 3: See remote control unit 20 and camera 10), the remote comprising: 
a micro-processor ([0002; 0128]: control unit 20 is inherently included a processor for controlling  cameras and capturing images accordingly); and wherein the remote is configured to focus the camera and to cause the camera to take a photo ([0102]).

	In an analogous of art, Chen discloses a non-contact sensing device with one or more cameras that recognize the hand gesture, wherein the command is generated from a combination of a function key corresponding to the function key sensor and the recognized hand gesture ([0006]). The function key sensor is constructed and arranged to detect a hand gesture at the field of view and to generate a function key control signal in response to detecting the hand gesture at the field of view.  A processor processes the function key control signal from the function key sensor and outputs a command to a remote apparatus in response to the processed control signal (abstract). In light of the teaching from Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Carmi to include non-contact sensing sensors.  The modifications thus provide additional  non-contact user input or hand gesture to a remote apparatus (Chen: Abstract; Steps 12-22 of Fig. 2).

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Carmi in view of Thorn (US2010/0138797). 

Regarding claim 1, Carmi discloses a system for taking a photograph comprising:
a camera (Fig. 1 and 3: camera 10); 

a micro-processor ([0002; 0128]: control unit 20 is inherently included a processor for controlling  cameras and capturing images accordingly); and wherein the remote is configured to focus the camera and to cause the camera to take a photo ([0102]).
However, Carmi fails to disclose “a proximity sensor connected to the micro-processor”; wherein the remote performs operations “in response to sensing a first gesture and in response to sensing a second gesture, and wherein the first gesture and second gesture are touchless”.  
	In an analogous of art, Thorn discloses a non-contact sensing device comprising different camera positions (See different cameras in different positions 20,  21, 244 or 245 in Figs. 1-6; 11 or 16) to detect hand movement gestures in order to remotely control other devices (abstract; Fig. 1-2:  [0013]: a processor is inherently connect to  sensors 20/21 in order to perform comparison and process a plurality of images). In light of the teaching from Thorn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Carmi to include different non-contact sensors positions.  The modifications thus provide remote control operations based on hand movement or gestures (Thorn: Abstract).

Regarding claim 2, Bosworth in view of Thorn discloses the system of claim 1, wherein sensing the first gesture comprises sensing an object at a first proximity from 
   
Regarding claim 3, Bosworth in view of Thorn discloses the system of claim 2, wherein the object is a hand or a foot of a user (Thorn: abstract; [0106]; Fig. 2-6: hand gesture or other body parts).  

Regarding claim 4, Carmi in view of Thorn discloses the system of claim 1, wherein the remote further comprises a second proximity sensor communicably coupled to the micro-processor (Carmi: Control Unit 20 in Fig. 1 and 3; Thorn: abstract; 0013]: a processor is inherently connect to  sensors 20/21 in order to perform comparison and process a plurality of images), the second proximity sensor positioned in a different direction than the proximity sensor (Thorn: See different positions of sensors/cameras 20-21, 244 or 245 in Figs. 1-6; 11 or 16).  

Regarding claim 5, Carmi in view of Thorn discloses the system of claim 4, wherein sensing the first gesture comprises sensing an object at a first proximity by the proximity sensor, and sensing the second gesture comprises sensing the object at a second proximity by the second proximity sensor ([0105]: cameras 244/245 are 

Regarding claim 8, Carmi discloses a remote for controlling a camera (Fig. 1 and 3: See remote control unit 20 and camera 10) comprising: 
a micro-processor ([0002; 0128]: control unit 20 is inherently included a processor for controlling  cameras and capturing images accordingly)
wherein the remote is configured to focus the camera and to cause the camera to take a photo ([0102]).
However, Bosworth fails to disclose: “a proximity sensor connected to the micro-processor; wherein the remote in response to sensing a first gesture and in response to sensing a second gesture, and wherein the first gesture is touchless”.  
	In an analogous of art, Thorn discloses a non-contact sensing device comprising different camera positions (See different cameras in different positions 20, 21, 244 or 245 in Figs. 1-6; 11 or 16) to detect hand movement gestures in order to remotely control other devices (abstract; Fig. 1-2:  [0013]: a processor is inherently connect to  sensors 20/21 in order to perform comparison and process a plurality of images). In light of the teaching from Thorn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Carmi to include different non-contact sensors positions.  The modifications thus provide remote control operations based on hand movement or gestures (Thorn: Abstract).

Regarding claim 9, Carmi in view of Thorn discloses the remote of claim 8, wherein sensing the first gesture comprises sensing an object at a first proximity by the proximity sensor (Thorn: See hand 33-34 at a proximity by cameras 20-21 and 244-245 of Figs. 1-6; 11 or 16), and sensing the second gesture comprises sensing the object at a second proximity by the proximity sensor (Thorn: Thorn encompasses the claim limitation in a scenarios wherein the object or the gestures of hand 33-34 are captured a second time at a second or other proximity by one of the cameras 20-21 and 244-245 of Figs. 1-6; 11 or 16).  

Regarding claim 10, Carmi in view of Thorn discloses the remote of claim 9, wherein the object is a hand or a foot of a user (Thorn: abstract; [0106]; Fig. 2-6: hand gesture or other body parts).  

Regarding claim 11, Carmi in view of Thorn discloses the remote of claim 8, the remote further comprising a second proximity sensor communicably coupled to the micro-processor (Carmi: Control Unit 20 in Fig. 1 and 3; Thorn: abstract; 0013]: a processor is inherently connect to  sensors 20/21 in order to perform comparison and process a plurality of images), the second proximity sensor positioned in a different direction than the proximity sensor (Thorn: See different positions of sensors/cameras 20-21, 244 or 245 in Figs. 1-6; 11 or 16).  



Regarding claim 15, Carmi discloses a method of taking a photograph comprising, 
a remote (Fig. 1 and 3: remote/control 20),
transmitting, by the remote, a first signal to a camera, the first signal configured to cause the camera to focus ([0065-0067; 0100-0102]: control 20 controls camera focus via wire or wireless transmission); 
transmitting, by the remote, a second signal to the camera, the second signal configured to cause the camera to take the photograph ([0102; 0145]: image is captured by display and control device via wire or wireless transmission).  
However, Carmi fails to explicitly disclose: “sensing, by a remote, a first gesture, wherein the first gesture is touchless and sensing, by the remote, a second gesture”.
	In an analogous of art, Thorn discloses a non-contact sensing device comprising different camera positions (See different cameras in different positions 20, 21, 244 or 245 in Figs. 1-6; 11 or 16) to detect hand movement gestures in order to remotely 

Regarding claim 16, Carmi in view of Thorn discloses the method of claim 15, wherein sensing the first gesture comprises sensing an object at a first proximity by a first proximity sensor (Thorn: See gestures of hand 33-34 at a proximity by cameras 20-21 and 244-245 of Figs. 1-6; 11 or 16).  

Regarding claim 17, Carmi in view of Thorn discloses the method of claim 16, wherein sensing the second gesture comprising sensing the object at a second proximity by the first proximity sensor (Thorn encompasses the claim limitation in a scenarios wherein the object or the gestures of hand 33-34 are captured a second time at a second other proximity by one of the cameras 20-21 and 244-245 of Figs. 1-6; 11 or 16).  

Regarding claim 18, Carmi in view of Thorn discloses the method of claim 17, wherein the first proximity comprises the object at a first distance from the first proximity sensor (Thorn: See gestures of hand 33-34 at a proximity by cameras 20-21 and 244-

Regarding claim 19, Carmi in view of Thorn discloses the method of claim 16, wherein sensing the second gesture comprising sensing the object at a second proximity by a second proximity sensor (Thorn: Thorn encompasses the claim limitation in a scenarios wherein one of the object or the gesture of hand 33-34 is moved and captured by one of the opposite cameras 20-21 and 244-245 of Figs. 1-6; 11 or 16).  

Claim 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth in view of Thorn and further in view of Robert (US2009/0190916).

Regarding claim 6, Bosworth in view of Thorn fails to disclose the system of claim 1, wherein the remote further comprises an indication light communicably coupled to the microprocessor, the indication light configured to illuminate in a first color in response to the camera being on.
In an analogous of art, Robert teaches to illuminate a green light when a camera is on to provide visual indication to a user when a camera is powered on ([0028]). In light of the teaching from Robert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of 
However, Bosworth in view of Thorn and further in view of Robert fails to disclose: “illuminate in a second color in response to the camera being focused, and to turn off before the photograph is taken”.
Official Notice is taken that it is well known and expected in the art to use infra-red or red light during a focus operation and disable red light during exposure so that the image doesn’t include the red light.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Bosworth, Thorn and Robert to enable/ disable red light illumination during focus or exposure operations. The modifications thus provide a means to adjust focus in dark scene and prevent dark scene from being interference with red-light. 

Regarding claim 7, Bosworth in view of Thorn system of claim 6, wherein the first color is green (see claim 6; Robert: [0028]), and the second color is red (See Official Notice in claim 6).  

Regarding claim 13, the claim contains the same limitations as claimed in claim 6. Therefore, claim 13 is analyzed and rejected as claim 6.

Regarding claim 14, the claim contains the same limitations as claimed in claim 7. Therefore, claim 14 is analyzed and rejected as claim 7.

	Allowable Subject Matter

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

	Regarding claim 20, the prior art of Carmi discloses a portable remote control for camera focus or capture operations.  The prior art of Chen discloses a non-contact sensing devices to control camera operations. The prior art of Thorn discloses an apparatus for sensing hands gestures to perform remote control operations. The prior art of Robert  discloses a camera to turn on green light to show a user that the camera is power on. The prior art of Ohsawa (US5561492) discloses a camera system unsing remote control unit. The prior art of Bosworth (US20190289198) discloses a camera control operations based on hand gestures. Thus, while many references teaches different camera operations based remote control or hand gestures, none of the references alone or in combination, provide a motivation to teach the method of claim 16 further in combination with: “in response to receiving, by the remote, a third signal from the camera, illuminating an indication light in a first color, wherein the third signal is indicative that the camera is focused; in response to sensing the second gesture, turning off the indication light before transmitting the second signal”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/13/2021